In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, West-*363Chester County (Ingrassia, J.), dated January 5, 1995, which granted the plaintiffs’ motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiffs made a prima facie showing that the defendants violated Labor Law § 240 (1), and that such violation was a contributing cause of the injured plaintiff’s injuries (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513). In op position to the motion, the defendants only submitted an affirmation of counsel which alleged in a conclusory fashion that issues of fact existed as to how the accident occurred and whether the defendants’ violation was a proximate cause of the injuries. This is insufficient to raise a triable issue of fact (see, Figueroa v Manhattanville Coll., 193 AD2d 778; Walsh v Baker, 172 AD2d 1038). Mangano, P. J., Thompson, Friedmann, Florio and McGinity, JJ., concur.